Citation Nr: 0716710	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected 
traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the claims folder the Board has concluded the 
veteran should be afforded a VA examination and a medical 
opinion obtained as to the degree of impairment of the 
service connected right knee disorder and whether the service 
connected right knee arthritis caused the development of a 
current left knee disorder.  Although the case is complicated 
by the presence of vascular insufficiency in the lower 
extremities, a current VA examination to address impairment 
due to the service connected right knee disability and its 
relationship, if any, to left knee disability is needed.  
Likewise, although the veteran apparently failed to report to 
a previously scheduled examination (in October 2003), since 
the record shows VA treatment thereafter, and no meaningful 
discussion between the veteran and the RO regarding this 
failure to report, it is considered that the veteran should 
be given another opportunity to appear for examination.  

Under the circumstances, the case is remanded for the 
following:  

1.  VA should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
any disorders of the knees.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, and in any case, copies of  
records of VA treatment of the veteran's 
knees since April 2004, should be 
obtained.   

2.  The veteran should be afforded a VA 
orthopedic examination to diagnose any 
current left knee disorder and to 
determine the current severity of his 
service connected right knee traumatic 
arthritis.  The claims folder should be 
made available to the examiner for review 
before the examination.  If any disorder 
of the left knee is diagnosed the 
examiner is asked to answer the following 
question:

Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed left knee disorder is related 
to service (including parachute training) 
or is proximately due to his service-
connected right knee disorder?

The examiner is also asked to record 
range of motion of the knees in degrees 
of arc.  It should be noted in the report 
at what point in range of motion of the 
knees pain is evidenced by the visible 
behavior of the veteran.  The examiner is 
asked to differentiate between the 
pain/impairment caused by the veteran's 
peripheral vascular disease of the lower 
extremities and the impairment of 
function due to his service connected 
traumatic arthritis of the right knee.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


